OPINION — AG — ** TAX DEED — CERTIFICATE — PENALTIES ** (1) WHERE THE OWNER OF OF ONE OF TWO OUTSTANDING TAX SALE CERTIFICATES INVOLVING THE SAME REAL PROPERTY (NEITHER OF WHICH HAS THEN BEEN CANCELED BY THE ISSUANCE OF A TAX RESALE DEED OR REDEEMED BY ONE ENTITLED TO REDEEM) REDEEMS THE PROPERTY FROM THE LIEN EVIDENCED BY THE OTHER TAX SALE CEASES TO EXIST, AND THE OWNER OF SUCH OTHER CERTIFICATES CESES TO HAVE ANY INTEREST, EITHER LEGAL OR EQUITABLE, IN THE LAND (AS A RESULT OF HIS OWNERSHIP OR SUCH REDEEMED CERTIFICATES); AND THAT, THEREFORE, IN SUCH CIRCUMSTANCES, THE COUNTY TREASURER SHOULD PROCEED UPON THE THEORY THAT THE OWNER OF THE REDEEMED CERTIFICATE WOULD NOT, THEREAFTER, BE ENTITLED TO REDEEM THE PROPERTY FROM THE LIEN EVIDENCED BY THE FIRST REDEMPTIONER'S CERTIFICATES, OR BE ENTITLED TO OBTAIN A TAX DEED BASED UPON SUCH REDEEMED CERTIFICATES, BUT WOULD ONLY BE ENTITLED TO RECEIVE THE AMOUNT OR AMOUNTS REPRESENTED AND EVIDENCED BY HIS CERTIFICATE, PLUS THE INTEREST THEREON PRESCRIBED BY STATUTE.  (2) WHERE THE OWNER OF A REDEEMED CERTIFICATE HAS ATTEMPTED TO REDEEM FROM THE LIEN EVIDENCED BY THE FIRST REDEMPTION'S CERTIFICATE, BY PAYING MONEY TO THE COUNTY TREASURER PURPOSE, HE WOULD BE ENTITLED TO A REFUND OF THE "REDEMPTION" MONEY SO PAID BY HIM AND ERRONEOUSLY RECEIVED BY THE COUNTY TREASURER. (PURCHASER, CONVEYANCE) CITE: 68 O.S. 24316 [68-24316], 68 O.S. 24316 [68-24316], 68 O.S. 24317 [68-24317], 68 O.S. 24318 [68-24318] 68 O.S. 24323 [68-24323] (JAMES C. HARKIN)